Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS AGREEMENT is made and entered into as of the 2nd day of August 2010 (the
“Effective Date”), between and among MAGELLAN PETROLEUM CORPORATION, a Delaware
corporation (“Magellan” or “the Company”) and Antoine J. Lafargue an individual
residing at 14222 Jade Cove Drive, Houston, TX 77077 (the “Executive”).

W I T N E S S E T H

WHEREAS, the Executive will be based at the Brisbane, Australia office of
Magellan Petroleum Australia Limited, the Company’s wholly-owned Australian
subsidiary (“MPAL”) and work for the Company and/or MPAL as determined by the
Company;

WHEREAS, the Company wishes to appoint the Executive as the new Chief Financial
Officer and Treasurer of the Company, effective as of August 2, 2010;

WHEREAS, the Company and the Executive (the “Parties”) intend that the Executive
will relocate to the Portland, Maine area and commence formal employment with
the Company on October 1, 2010 (the “U.S. Employment Date”); and

WHEREAS, the Parties desire to enter into this agreement (the “Agreement”)
setting forth the terms and conditions of the Executive’s employment; and

WHEREAS, the Parties are also entering into two non-qualified stock option award
agreements (the “Option Agreements”) and an indemnification agreement (the
“Indemnification Agreement”), each dated as of the date hereof;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the Parties, intending to
be legally bound, agree as follows:

1. Employment.

1.1 Employment; Contingency. The Company and/or MPAL hereby agree to employ the
Executive as of the Effective Date, and the Executive hereby accepts employment
with the Company and/or MPAL in the positions described below in Section 2.1, in
accordance with the terms and provisions of this Agreement; provided however,
that if: (a) the Executive does not obtain an H-1B work visa so that the
Executive may lawfully commence employment with the Company in the United States
as of the U.S. Employment Date; or (b) the Executive elects for any other reason
not to commence work in Portland, ME on the U.S. Employment Date; then either
party may immediately terminate this Agreement. In the event of a termination
under this Section 1.1, this Agreement shall be of no further force or effect,
the Executive shall be entitled to receive only the amounts described in
Section 6.3(b) hereof.

1.2 Term. The term of this Agreement (the “Initial Term”) shall be the period
commencing on the Effective Date and ending on the earlier of: (a) August 2,
2013; or (b) the date of termination of the Executive’s employment pursuant to
Sections 6, 7 or 8 below,



--------------------------------------------------------------------------------

whichever is applicable. However, if not terminated earlier than August 2, 2013
in accordance with the provisions of Sections 6, 7 or 8 below, the Term of this
Agreement shall automatically renew for one or more successive two-year periods
(each, a “Renewal Term”) unless in each case at least six (6) months prior to
the end of the Initial Term or Renewal Term, as the case may be, either the
Company or the Executive has provided written notice to the other party electing
to permit this Agreement to terminate on the last day of the Initial Term or
Renewal Term, as the case may be. Upon termination of this Agreement for any
reason (including a party’s written notice electing not to renew the Agreement
delivered to the other party under this Section 1.2), the obligations of the
Company under this Agreement shall cease and Employee shall forfeit all right to
receive any compensation or other benefits under this Agreement, except the
amounts payable under Sections 1.1, 6, 7 or 8 and 12 of this Agreement, as
applicable.

1.3 Immigration Matters.

(a) Executive acknowledges and agrees that the Company has submitted to the U.S.
Citizenship and Immigration Service (“USCIS”) an H-1B visa application related
to the Executive’s employment by the Company in the United States as of the U.S.
Employment Date (the “Visa Application”) and that the USCIS has sent the Company
the written notice of approval of the Visa Application.

(b) Should the Company decide to continue the Executive’s employment under this
Agreement beyond the end of the Initial Term, the Company shall take all steps
necessary to extend the nonimmigrant visa status of the Executive for the
Renewal Term (with the Company responsible for paying only attorney’s fees,
filing fees and out-of-pocket expenses related to the extension-of-status and
the non-immigrant visa application process for the Executive and the Executive
responsible for the payment of all relevant fees on behalf of his dependents).

(c) Nothing in this Section 1.3 shall be construed as a promise or a guarantee
by the Company: (i) that the Company will continue the Executive’s employment,
which shall at all times remain subject to the terms and conditions of this
Agreement, the Executive’s performance of his duties hereunder, and the
Executive’s compliance with applicable personnel policies of the Company; or
(ii) that an application for an extension of the Executive’s H-1B nonimmigrant
visa status under subsection (b) above will be ultimately approved by the USCIS.

2. Duties.

2.1 Offices.

(a) Beginning on the Effective Date, the Company and/or MPAL (as determined by
the Company) shall employ Executive in such capacities as may be mutually
agreeable by the Parties at the Brisbane, Australia office of MPAL. No later
than the U.S. Employment Date, the Executive shall be appointed to serve as the
Company’s Chief Financial Officer and Treasurer. The Executive shall report
directly to the Company’s President and Chief Executive Officer (“CEO”) and
shall have such duties as are appropriate to his positions with the Company, and
will have such authority as required to enable the Executive to perform these
duties. Consistent with the foregoing, the Executive shall comply with all
reasonable instructions of the President and CEO and of the Board of Directors
of the Company (the “Board”).

 

-2-



--------------------------------------------------------------------------------

(b) It is the intention of the Parties that during the Term hereof the Executive
will serve in the capacities described in Section 2.1(a) hereof and will devote
substantially all of his business time and attention and best efforts to the
affairs of the Company and its subsidiaries and the performance of his duties.
Nothing in this Agreement, however, shall prevent the Executive from
(i) participating in charitable, civic, educational, professional, community or
industry affairs or, with prior written approval of the Board, serving on the
board of directors or advisory boards of other companies; and (ii) managing the
Executive’s and the Executive’s family’s personal investments so long as such
activities do not materially interfere with the performance of the Executive’s
duties hereunder or create a potential business conflict or the appearance
thereof.

2.2 Office Locations. During the period until October 1, 2010, the Executive
shall be based at the Brisbane, Australia office of MPAL. From and after
October 1, 2010, the Executive shall be based at the head office of the Company
located in Portland, Maine. During the Term hereof, the Executive shall be
available to travel within the United States and internationally at the request
of the President/CEO and/or the Board.

3. Compensation and Benefits.

3.1 Salary; Bonus.

(a) Salary. During the Term, the Company shall pay the Executive a base salary
of Two Hundred Forty Thousand Dollars ($240,000). Beginning July 1, 2011 and
effective each January 1st thereafter during the Term of this Agreement, the
Executive’s base salary, starting with $240,000 as of the Effective Date, shall
be increased by a percentage amount equal to the percentage increase in the
Bureau of Labor Statistics’ announced Consumer Price Index for All Urban
Consumers, All Items (the “CPI-U”), unadjusted, for the 12-month period ending
December 31st of the calendar year immediately preceding the date on which such
salary increase is scheduled to take effect; provided however, that the
adjustment made on January 1, 2012 will be based on the preceding six-month
period. In addition, the Company may, in its sole and absolute discretion,
increase the Executive’s base salary at other times in light of the Executive’s
performance, inflation, changes in the cost of living and other factors deemed
relevant by the Company. The Executive’s base salary shall be paid in U.S.
dollars ($) by means of wire transfers to an account designated by the
Executive, in accordance with the standard pay practices for other members of
senior management of the Company, but not less frequently than monthly.

(b) Bonus. During the Term, the Executive will be eligible to receive such bonus
awards, if any, as shall be determined by the Board in its sole discretion,
after receipt of a recommendation by the Compensation, Nominating and Governance
Committee of the Board.

 

-3-



--------------------------------------------------------------------------------

3.2 Equity Awards.

(a) As of the date of this Agreement, the Executive has been granted by the
Board non-qualified stock options in two tranches (together, the “Stock
Options”) under the Company’s 1998 Stock Incentive Plan, as amended to date (the
“Stock Incentive Plan”), which entitle the Executive to purchase an aggregate of
eight hundred thousand (800,000) shares of common stock of the Company, par
value $.01 per share (the “Common Stock”), at an exercise price per share of not
less than the “fair market value” of a share of Common Stock on their respective
grant dates, as determined in accordance with the terms of the Stock Incentive
Plan. The time-based and performance-based vesting conditions and other terms of
the Stock Options are set forth in the Option Agreements, which are
substantially similar to the option agreements evidencing other awards made to
the Company’s senior management under the Stock Incentive Plan.

(b) Subject to the approval of the Board in its sole discretion, after receipt
of a recommendation by the Compensation, Nominating and Governance Committee,
the Executive may be awarded options to purchase a substantial number of
additional shares of Common Stock (with the exact number to be determined by the
Board) if the Company completes the planned purchase by MPAL of an ownership
interest in the Evans Shoal field on or before June 30, 2011.

3.3 Benefit Programs. The Executive shall be entitled to participate on
substantially the same terms as other members of senior management of the
Company in all employee benefit plans and programs of the Company (other than
any severance plan, program or policy), as such plans and programs are made
available by the Company, subject to any restrictions or eligibility
requirements under such plans and programs, from time to time in effect for the
benefit of senior management of the Company, including, but not limited to,
retirement plans, profit sharing plans, group life insurance, hospitalization
and surgical and major medical and dental coverages, short-term and long-term
disability.

3.4 Vacations and Holidays. During the Term of this Agreement, the Executive
shall be entitled to vacation leave of four (4) weeks per year at full pay or
such greater vacation benefits as may be provided for by the Company’s vacation
policies applicable to senior management. The Executive shall also be entitled
to such holidays as are established by the Company for all employees.

3.5 Relocation Expenses. The Company shall reimburse the Executive for the costs
of the Executive’s reasonable expenses, as incurred, related to: (a) the
temporary relocation of his residence from Houston, Texas to Brisbane, Australia
for the period described in Section 2.2 above; (b) his accommodations in
Brisbane, Australia; and (c) the permanent relocation of his residence to the
Portland, Maine area. The Company agrees to pay the reimbursements described in
this paragraph no later than 30 days after Executive’s request, and in no event
later than December 31, 2011. The payments eligible for reimbursement during the
Executive’s taxable year may not affect the payments eligible for reimbursement
in any other year, and the right to reimbursement is not subject to liquidation
or exchange for another benefit.

 

-4-



--------------------------------------------------------------------------------

4. Business and Advisory Expenses.

(a) The Executive shall be entitled to prompt reimbursement for all reasonable,
documented and necessary expenses incurred by the Executive in performing his
services hereunder in accordance with the policies of the Company, including
business class accommodations when traveling on international business trips for
the Company. The Executive shall also be entitled to prompt reimbursement for
his reasonable legal expenses (not to exceed $22,000 in the aggregate) incurred
during 2010 in connection with the Executive’s (i) negotiation and execution of
this Agreement, the Option Agreements and the Indemnification Agreement, and
(ii) review and approval of the Visa Application described in Section 1.3(a)
above.

(b) The Executive shall properly account for all such business and advisory
expenses described in this Section 4 in accordance with the policies and
procedures established by the Company. The Company agrees to reimburse the
Executive for such amounts no later than 30 days after the Executive’s request,
and in no event later than the end of 2011. The payments eligible for
reimbursement during the Executive’s taxable year may not affect the payments
eligible for reimbursement in any other year, and the right to reimbursement is
not subject to liquidation or exchange for another benefit.

5. Separation from Service. No termination of employment shall be deemed to have
occurred under this Agreement unless there has been a “Separation from Service”
as defined under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and the term “termination of employment” and the like in this
Agreement shall be construed to mean “Separation from Service” as so defined.

6. Termination of Employment by the Company.

6.1 Termination by the Company Other Than For Non-Renewal, Disability or Cause.

(a) The Company may terminate the Executive’s employment at any time for any
reason other than (i) pursuant to Section 1.1 hereof or pursuant to a written
notice by the Company of its intention to permit the Agreement to terminate at
the end of the Initial Term or a Renewal Term, as the case may be; (ii) by
reason of the Executive’s Disability (as defined in Section 6.2) or (iii) for
Cause (as defined in Section 6.3), by giving the Executive a written notice of
termination at least thirty (30) days before the date of termination (or such
lesser notice period as the Executive may agree to).

(b) In the event of any termination of employment by the Company described in
Section 6.1(a) above, the Executive shall be entitled to receive the following
benefits:

(i) Salary: His base salary pursuant to Section 3.1 through the date of such
termination of employment, plus his base salary for the period of any vacation
time earned but not taken for the year of termination of employment;

(ii) Other Benefits: Any other compensation and benefits to the extent actually
earned by the Executive under any other benefit plan or program of the Company
as of

 

-5-



--------------------------------------------------------------------------------

the date of such termination of employment, with such compensation and benefits
to be paid at the normal time for payment of such compensation and benefits to
the extent not previously paid;

(iii) Reimbursements: Any reimbursement amounts owing under this Agreement; and

(iv) Severance: A severance amount equal to the amount of base salary that the
Executive would have received if he remained employed for the balance of the
Initial Term or the Renewal Term, as the case may be (the “Severance Benefit”),
based upon his then-current base salary without further increase. However, in no
event shall the Severance Benefit be less than the amount of base salary that
the Executive would have received if he remained employed for twelve
(12) months, based upon his then-current salary without further increase. The
amount of the severance benefit as so determined by this Section 6.1(b)(iv)
shall be divided into twelve (12) equal installments. Payment of such
installments shall be made to the Executive as follows:

(A) payment shall commence on the first (1st) date of the seventh (7th) month
following the Executive’s Separation from Service. The amount of the first
payment shall equal the first seven (7) such installments.

(B) subsequent payments shall be made on the first day of each succeeding month
for the balance of the twelve (12) month period.

(v) Medical Coverage: If the Executive elects to continue insurance coverage
under the Company’s health insurance plans pursuant to COBRA, then for the
period beginning on the date of the Executive’s termination of employment and
ending on the earlier of (i) the date which is 18 months after the date of such
termination of employment or (ii) the date the Executive becomes eligible for
health insurance benefits under the group health plan of another employer, the
Company shall pay, or reimburse the Executive an amount equal to, the same
dollar amount of the Executive’s premium for COBRA coverage for the Executive
and, if applicable, his spouse and dependent children, as the Company paid prior
to the Executive’s termination for group health coverage under the Company’s
health insurance plans for actively employed members of management generally.
The Executive shall notify the Company promptly if he, while eligible for
benefits under this subsection 6.1(b)(v), becomes eligible to receive health
insurance benefits from another employer.

(c) Section 1.1 Terminations; Non-Renewals. Notwithstanding anything else in
this Agreement to the contrary, if either party (i) terminates this Agreement
under Section 1.1 hereof, or (ii) give written notice under Section 1.2 hereof
of such party’s intention to permit the Agreement to terminate at the end of the
Initial Term or a Renewal Term, as the case may be, then the Executive shall not
be entitled to any of the benefits set forth in Sections 6.1(b)(iv) or 6.1(b)(v)
hereof.

 

-6-



--------------------------------------------------------------------------------

6.2 Termination Due to Disability.

(a) If the Executive incurs a Disability, as defined in Section 6.2(b) below,
the Company may terminate the Executive’s employment by giving the Executive
written notice of termination at least thirty (30) days before the date of such
termination (or such lesser notice period as the Executive may agree to). In the
event of such termination of the Executive’s employment because of Disability,
the Executive shall be entitled to receive (i) his base salary pursuant to
Section 3.1 through the date of such termination of employment, plus his base
salary for the period of any vacation time earned but not taken for the year of
termination of employment; (ii) any other compensation and benefits to the
extent actually earned by the Executive under any other benefit plan or program
of the Company as of the date of such termination of employment, with such
compensation and benefits to be paid at the normal time for payment of such
compensation and benefits to the extent not previously paid, and (iii) any
reimbursement amounts owing under this Agreement.

(b) For purposes of this Agreement, the Executive shall be considered to have
incurred a “Disability” if and only if the Executive shall be unable to perform
the duties of his employment with the Company for an aggregate period of more
than 90 days in a consecutive period of 52 weeks as a result of incapacity due
to mental or physical illness or impairment (other than as a result of addiction
to alcohol or any drug) as determined by a physician selected by the Company or
its insurers and acceptable to the Executive or his legal representative.

6.3 Termination for Cause.

(a) The Company may terminate the Executive’s employment immediately for Cause
for any of the following reasons: (i) an act or acts of dishonesty or fraud by
the Executive relating to the performance of his services to the Company; (ii) a
breach by the Executive of his duties or responsibilities under this Agreement
resulting in significant demonstrable injury to the Company or any of its
subsidiaries; (iii) the Executive’s conviction of a felony or any crime
involving moral turpitude; (iv) the Executive’s material failure (for reasons
other than death or Disability) to perform his duties under this Agreement or
insubordination (defined as refusal to execute or carry out lawful directions
from the Board or its duly appointed designees) where the Executive has been
given written notice of the acts or omissions constituting such failure or
insubordination and the Executive has failed to cure such conduct, where
susceptible to cure, within ten days following such notice; or (v) a breach by
the Executive of any provision of any material policy of the Company or any of
his obligations under Section 13 of this Agreement.

(b) The Company shall exercise its right to terminate the Executive’s employment
for Cause by giving the Executive written notice of termination specifying in
reasonable detail the circumstances constituting such Cause. In the event of
such termination of the Executive’s employment for Cause, the Executive shall be
entitled to receive only (i) his base salary pursuant to Section 3.1 earned
through the date of such termination of employment plus his base salary for the
period of any vacation time earned but not taken for the year of termination of
employment, such base salary to be paid in a lump sum no later than the next
payroll date following the Executive’s date of termination to the extent not
previously paid; (ii) any other compensation and benefits to the extent actually
earned by the Executive under any other benefit plan or program of

 

-7-



--------------------------------------------------------------------------------

the Company as of the date of such termination of employment, with such
compensation and benefits to be paid at the normal time for payment of such
compensation and benefits to the extent not previously paid; and (iii) any
reimbursement amounts owing under this Agreement.

7. Terminations of Employment by the Executive.

(a) Termination for Good Reason.

(i) The Executive may terminate his employment for Good Reason by giving the
Company a written notice of termination at least 30 days before the date of such
termination (or such lesser notice period as the Company may agree to)
specifying in reasonable detail the circumstances constituting such Good Reason.
In the event of the Executive’s termination of his employment for Good Reason,
the Executive shall be entitled to receive a severance benefit equal to one
year’s base salary, based upon his then-current base salary without further
increase. The severance payment under this Section shall be paid to the
Executive at the same time and in the same manner as set forth in Sections
6.1(b)(iv)(A) and (B) hereof.

(ii) For purposes of this Agreement, “Good Reason” shall mean only, without the
Executive’s written consent, (A) a material negative change in the scope of the
authority, functions, duties or responsibilities of Executive’s employment from
that which is contemplated by this Agreement; provided that a change in scope
solely as a result of the Company no longer being a public company or becoming a
subsidiary of another entity shall not constitute Good Reason; (B) the Company
materially changing the geographic location in which the Executive must perform
services from the Portland, Maine metropolitan area; or (C) any material breach
by the Company of any provision of this Agreement without the Executive having
committed any material breach of the Executive’s obligations hereunder
(including Section 13 hereof), in each case of (A), (B), or (C), which breach is
not cured by the Company within thirty (30) days following written notice
thereof to the Company of such breach. If grounds for termination of employment
for Good Reason occurs, and the Executive fails to give notice of termination
within sixty (60) days after the occurrence of such event, the Executive shall
be deemed to have waived his right to terminate employment for Good Reason. In
addition, prospective changes to employee benefits for future employment made on
an across-the-board basis to all similarly situated executives of the Company
and its subsidiaries shall not be considered Good Reason.

(b) Termination Without Good Reason. In addition to a non-renewal of the Initial
Term or a Renewal Term by the Executive under Section 1.2 hereof, the Executive
may terminate his employment at any time without Good Reason, by giving the
Company a written notice of termination to that effect at least thirty (30) days
before the date of termination (or such lesser notice period as the Company may
agree to); provided, however, that the Company following receipt of such notice
from the Executive may elect to have the Executive’s employment terminate
immediately following its receipt of such notice by paying to the Executive an
amount equal to one month of the Executive’s then-current base salary. In the
event of the Executive’s termination of his employment pursuant to this
Section 7(b), and in addition to the amount set

 

-8-



--------------------------------------------------------------------------------

forth in the preceding sentence, if applicable, the Executive shall be entitled
to receive only: (i) his base salary pursuant to Section 3.1 earned through the
date of such termination of employment plus his base salary for the period of
vacation time earned but not taken for the year of termination of employment,
such base salary to be paid in a lump sum no later than the next payroll date
following the Executive’s date of termination to the extent not previously paid;
(ii) any other compensation and benefits to the extent actually earned by the
Executive under any other benefit plan or program of the Company as of the date
of such termination of employment, with such compensation and benefits to be
paid at the normal time for payment of such compensation and benefits to the
extent not previously paid; and (iii) any reimbursement amounts owing under this
Agreement.

8. Termination of Employment By Death.

(a) In the event of the death of the Executive during the course of his
employment hereunder, the Executive’s estate (or other person or entity having
such entitlement pursuant to the terms of the applicable plan or program) shall
be entitled to receive: (i) the Executive’s base salary pursuant to Section 3.1
hereof earned through the date of the Executive’s death plus the Executive’s
base salary for the period of vacation time earned but not taken for the year of
the Executive’s death, such base salary to be paid in a lump sum no later than
the next payroll date following the Executive’s date of termination to the
extent not previously paid; (ii) any other compensation and benefits to the
extent actually earned by the Executive under any other benefit plan or program
of the Company as of the date of such termination of employment, with such
compensation and benefits to be paid at the normal time for payment of such
compensation and benefits to the extent not previously paid; and (iii) any
reimbursement amounts owing under this Agreement.

(b) In addition, in the event of such death, the Executive’s beneficiaries shall
receive any death benefits owed to them under the Company’s employee benefit
plans.

9. Conditions to Payment of Severance Benefits. The Company’s obligation to pay
to the Executive the severance benefits described in this Agreement shall be
subject to (i) the Executive’s compliance with the provisions of Section 13
hereof; (ii) delivery to the Company of the Executive’s resignations from all
officer, directorships and fiduciary positions, if any, with the Company, MPAL
and their respective subsidiaries and employee benefit plans; and (iii) the
Executive’s execution and delivery to the Company without revocation of a valid
Termination, Voluntary Release and Waiver of Rights Agreement, in substantially
the form attached to this Agreement as Exhibit A (the “Release”). By the time
payment is to begin under Section 6.1(b)(iv)(A), the documentation described in
(ii) above and the release described in (iii) above must have been executed and
delivered to the Company and the revocation period relating to the release must
have expired. If all of such conditions have not been met by the time payment is
to begin, the benefits otherwise payable in accordance with Section 6.1(b)(iv)
shall be forfeited and shall not be reinstated for any reason.

 

-9-



--------------------------------------------------------------------------------

10. Golden Parachute Excise Tax.

(a) In the event that any payment or benefit received or to be received by the
Executive pursuant to this Agreement or any other plan, program or arrangement
of the Company or any of its affiliates would constitute an “excess parachute
payment” within the meaning of Section 280G of the Code (“Excess Parachute
Payment”), then the Severance Payment under this Agreement shall be reduced (by
the minimum possible amounts) until no amount payable to the Executive under
this Agreement constitutes an Excess Parachute Payment; provided, however, that
no such reduction shall be made if the net after-tax payment (after taking into
account Federal, state, local or other income and excise taxes) to which the
Executive would otherwise be entitled without such reduction would be greater
than the net after-tax payment (after taking into account Federal, state, local
or other income and excise taxes) to the Executive resulting from the receipt of
such payments with such reduction.

(b) All determinations required to be made under this Section 10 shall be made
by a nationally recognized independent accounting firm mutually agreeable to the
Company and the Executive (the “Accounting Firm”) which shall provide detailed
supporting calculations to the Company and the Executive as requested by the
Company or the Executive. All fees and expenses of the Accounting Firm shall be
borne solely by the Company and shall be paid by the Company upon demand of the
Executive as incurred or billed by the Accounting Firm. All determinations made
by the Accounting Firm pursuant to this Section 10 shall be final and binding
upon the Company and the Executive.

11. Entitlement to Other Benefits, Plans or Awards. Except as otherwise provided
in this Agreement, this Agreement shall not be construed as limiting in any way
any rights or benefits that the Executive or his spouse, dependents or
beneficiaries may have pursuant to any other employee benefit plan or program of
the Company. All benefits, including, without limitation, stock options, stock
appreciation rights, restricted stock units and other awards under the Company’s
benefits, plans or programs, shall be subject to the terms and conditions of the
plan or arrangement under which such benefits accrue, are granted or are
awarded. In addition, nothing herein shall be construed to prevent the Company
from amending, altering, eliminating or reducing any benefits, plans or programs
so long as the Executive continues to receive compensation and benefits
consistent with those described in Section 3 hereof.

12. Officer Protections. As required by the Company’s Restated Certificate of
Incorporation, the Company is entering into its customary Indemnification
Agreement with the Executive under which the Company agrees to indemnify the
Executive to the fullest extent allowed under Delaware law for any claims
related to the Executive’s service as an officer of the Company and to provide
coverage for the Executive under the Company’s directors’ and officers’
liability insurance.

13. Executive’s Obligations.

(a) Confidentiality. The Executive agrees that he shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Executive’s employment and for the
benefit of the Company, either during the period of

 

-10-



--------------------------------------------------------------------------------

the Executive’s employment or at any time thereafter, any nonpublic, proprietary
or confidential information, knowledge or data relating to the Company, any of
its subsidiaries, affiliated companies or businesses, which shall have been
obtained by the Executive during the Executive’s employment by the Company. The
foregoing shall not apply to information that (i) was known to the public prior
to its disclosure to the Executive; (ii) becomes known to the public subsequent
to disclosure to the Executive through no wrongful act of the Executive or any
representative of the Executive; or (iii) the Executive is required to disclose
by applicable law, regulation or legal process (provided that the Executive
provides the Company with prior notice of the contemplated disclosure and
reasonably cooperates with the Company at its expense in seeking a protective
order or other appropriate protection of such information). Notwithstanding
clauses (i) and (ii) of the preceding sentence, the Executive’s obligation to
maintain such disclosed information in confidence shall not terminate where only
portions of the information are in the public domain.

(b) Non-Solicitation. In the event that the Executive receives payment of
severance benefits under this Agreement, the Executive agrees that for the two
(2) year period following the date of termination of his employment by the
Company the Executive will not, directly or indirectly, individually or on
behalf of any other person, firm, corporation or other entity, knowingly
solicit, aid or induce any managerial level employee of the Company or any of
its subsidiaries or affiliates to leave such employment in order to accept
employment with or render services to or with any other person, firm,
corporation or other entity unaffiliated with the Company or knowingly take any
action to materially assist or aid any other person, firm, corporation or other
entity in identifying or hiring any such employee (provided, that the foregoing
shall not be violated by general advertising not targeted at Company employees
nor by serving as a reference for an employee with regard to an entity with
which the Executive is not affiliated). For the avoidance of doubt, if a
managerial level employee on his or her own initiative contacts the Executive
for the primary purpose of securing alternative employment, any action taken by
the Executive thereafter shall not be deemed a breach of this Section 13(b).

(c) Non-Competition. The Executive acknowledges that the Executive performs
services of a unique nature for the Company that are irreplaceable, and that the
Executive’s performance of such services to a competing business will result in
irreparable harm to the Company. Accordingly, in the event that the Executive
receives payment of severance benefits under this Agreement, the Executive
agrees that for a period of two (2) years following the date of termination of
his employment by the Company, he will not, directly or indirectly, become
connected with, promote the interest of, or engage in any other business or
activity that materially competes with the business of the Company within the
geographical area in which the business of the Company is conducted. The
Executive specifically acknowledges that the geographic area to which the
covenants contained in this Section 13(c) shall apply everywhere in the world
(which discrete geographic locations shall be identified by the energy resource
basins involved, not the country or political subdivision) where the Company or
its subsidiaries (i) own or otherwise hold oil, gas or other mineral resources
or assets; (ii) are otherwise actively engaged in the business of extracting and
selling oil, gas or other mineral resources or assets, or (iii) have definitive
plans for (i) or (ii) within the twelve (12) months following the date of the
Executive’s termination of employment with the Company. Notwithstanding the
foregoing, neither the ownership of one percent (1%) or less of the outstanding
publicly traded stock of any company,

 

-11-



--------------------------------------------------------------------------------

nor the ownership of a working interest acquired during the Initial Term or a
Renewal Term (as the case may be) with the consent of the Company, will
constitute a violation of this Section 13(c).

(d) Non-Disparagement. Each of the Executive and the Company (for purposes of
this Section 13(d), “the Company” shall mean only (i) the Company by press
release or otherwise and (ii) the executive officers and directors thereof and
not any other employees) agrees not to make any public statements that disparage
the other party, or in the case of the Company, its subsidiaries, affiliates,
officers, directors or business partners. Notwithstanding the foregoing,
statements made in the course of sworn testimony in agency, administrative,
judicial or arbitral proceedings (including, without limitation, depositions in
connection with such proceedings) or otherwise as required by law shall not be
subject to this Section 13(d).

(e) Return of Company Property and Records. The Executive agrees that upon
termination of the Executive’s employment, for any reason whatsoever, the
Executive will surrender to the Company in good condition (reasonable wear and
tear excepted) all property and equipment belonging to the Company and all
records kept by the Executive containing the names, addresses or any other
information with regard to customers or customer contacts of the Company, or
concerning any proprietary or confidential information of the Company or any
operational, financial or other documents given to the Executive during the
Executive’s employment with the Company.

(f) Cooperation. The Executive agrees that, following termination of the
Executive’s employment for any reason, the Executive shall upon reasonable
advance notice, and to the extent it does not interfere with previously
scheduled travel plans and does not unreasonably interfere with other business
activities or employment obligations, assist and cooperate with the Company with
regard to any matter or project in which the Executive was involved during the
Executive’s employment, including any litigation. The Company shall compensate
the Executive for any lost wages (or, if the Executive is not then employed,
provide reasonable compensation as determined by the Compensation Committee) and
reimburse the Executive’s reasonable expenses associated with such cooperation
and assistance. All such compensation shall be paid monthly as the services are
being performed by the Executive, and any such reimbursement of expenses shall
be subject to Section 4(b) hereof and shall be made within thirty (30) days
after the Executive has provided the Company reasonable documentation for the
expenses incurred and in no event later than the end of the calendar year
following the year in which the expenses were incurred.

(g) Assignment of Inventions. The Executive shall promptly communicate and
disclose in writing to the Company all inventions and developments including
software, whether patentable or not, as well as patents and patent applications
(hereinafter collectively called “Inventions”), made, conceived, developed, or
purchased by the Executive, or under which the Executive acquires the right to
grant licenses or to become licensed, alone or jointly with others, which have
arisen or which arise out of the Executive’s employment with the Company, or
relate to any matters directly pertaining to, the business of the Company or any
of its subsidiaries; provided however, that the Executive shall have no
obligation to disclose, and shall retain all rights to, Inventions made,
conceived, developed, or purchased by him prior to his employment with the
Company or MPAL. Included herein as if developed during the employment period is

 

-12-



--------------------------------------------------------------------------------

any specialized equipment and software developed for use in the business of the
Company. All of the Executive’s right, title and interest in, to, and under all
such Inventions, licenses, and right to grant licenses shall be the sole
property of the Company. As to all such Inventions, the Executive will, upon
request of the Company execute all documents which the Company deems necessary
or proper to enable it to establish title to such Inventions or other rights,
and to enable it to file and prosecute applications for letters patent of the
United States and any foreign country; and do all things (including the giving
of evidence in suits and other proceedings) which the Company deems necessary or
proper to obtain, maintain, or assert patents for any and all such Inventions or
to assert its rights in any Inventions not patented.

(h) Equitable Relief; Reformation; Survival. The Parties acknowledge and agree
that the other party’s remedies at law for a breach or threatened breach of any
of the provisions of this Section 13 would be inadequate and, in recognition of
this fact, the Parties agree that, in the event of such a breach or threatened
breach, in addition to any remedies at law, the other party, without posting any
bond, shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, a temporary or permanent injunction or
any other equitable remedy which may then be available. If it is determined by a
court of competent jurisdiction in any state that any restriction in this
Section 13 is excessive in duration or scope or is unreasonable or unenforceable
under the laws of that state, it is the intention of the parties that such
restriction may be modified or amended by the court to render it enforceable to
the maximum extent permitted by the law of that state. The obligations contained
in this Section 13 shall survive the termination or expiration of the
Executive’s employment with the Company and shall be fully enforceable
thereafter.

14. Alternative Dispute Resolution. Any controversy, dispute or questions
arising out of, in connection with or in relation to this Agreement or its
interpretation, performance or nonperformance or any breach thereof shall be
resolved through mediation. In the event mediation fails to resolve the dispute
within 60 days after a mediator has been agreed upon or such other longer period
as may be agreed to by the parties, or if the Parties fail to agree on a
mediator within 30 days of either party’s request for mediation, such
controversy, dispute or question shall be settled by arbitration in accordance
with the Center for Public Resources Rules for Non Administered Arbitration of
Business Disputes, by a sole arbitrator. The arbitration shall be governed by
the United States Arbitration Act, 9 U.S.C. Sec. 1-16, and judgment upon the
award rendered by the arbitrator may be entered by any court having jurisdiction
thereof. The place of the arbitration shall be Portland, Maine.

15. General Provisions.

15.1 No Duty to Seek Employment. The Executive shall not be under any duty or
obligation to seek or accept other employment following termination of
employment, and no amount, payment or benefits due to the Executive hereunder
shall be reduced or suspended if the Executive accepts subsequent employment,
except as expressly set forth herein.

15.2 Deductions and Withholding. All amounts payable or which become payable
under any provision of this Agreement shall be subject to any deductions
authorized by the Executive and any deductions and withholdings required by
applicable laws.

 

-13-



--------------------------------------------------------------------------------

15.3 Notices. All notices, demands, requests, consents, approvals or other
communications (collectively “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be delivered personally, sent by facsimile transmission with a copy
deposited in the United States mail, registered or certified, return receipt
requested, postage prepaid, or sent by overnight mail addressed as follows:

 

To the Company:

   Magellan Petroleum Corporation    7 Custom House Street, 3rd Floor   
Portland, ME 04101    Attn: President and CEO    Facsimile: (207) 553-2250

With a copy to:

   Edward B. Whittemore, Esq.    Murtha Cullina LLP    CityPlace I, 185 Asylum
Street    Hartford, CT 06103    Facsimile: (860) 240-6150

To the Executive:

   Antoine J. Lafargue    14222 Jade Cove Drive    Houston, TX 77077

With a copy to:

   Michael C. Titens, Esq.    Thompson & Knight LLP    One Arts Plaza    1722
Routh Street, Suite 1500    Dallas, TX 75201    Facsimile: (214) 880-3159

or such other address as such party shall have specified most recently by
written notice. Notice mailed as provided herein shall be deemed given when so
delivered personally or sent by facsimile transmission, or, if sent by overnight
mail, on the day after the date of mailing.

15.4 Covenant to Notify Management. The Executive shall abide by the ethics
policies of the Company as well as the Company’s other rules, regulations,
policies and procedures. The Executive agrees to comply in full with all
governmental laws and regulations as well as ethics codes applicable. In the
event that the Executive is aware or suspects the Company, or any of its
officers or agents, of violating any such laws, ethics, codes, rules,
regulations, policies or procedures, the Executive agrees to bring all such
actual and suspected violations to the attention of the Company immediately so
that the matter may be properly investigated and appropriate action taken. The
Executive understands that the Executive is precluded from filing a complaint
not involving or related to the Executive’s individual rights with any
governmental agency or court having jurisdiction over wrongful conduct unless
the Executive has first notified the Company of the facts and permits it to
investigate and correct the concerns.

 

-14-



--------------------------------------------------------------------------------

15.5 Amendments and Waivers. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and the Company. No waiver by either Party
hereto at any time of any breach by the other Party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
Party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.

15.6 Beneficial Interests. This Agreement shall inure to the benefit of and be
enforceable by (a) the Company’s successors and assigns and (b) the Executive’s
personal and legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees. If the Executive shall die while any
amounts are still payable to him hereunder, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the Executive’s devisee, legatee, or other designee or, if there be no such
designee, to the Executive’s estate.

15.7 Successors. The Company shall require any successors (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform.

15.8 Assignment. This Agreement and the rights, duties, and obligations
hereunder may not be assigned or delegated by any Party without the prior
written consent of the other Party and any attempted assignment or delegation
without such prior written consent shall be void and be of no effect.
Notwithstanding the foregoing provisions of this Section 15.8, benefits payable
pursuant to this Agreement shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment by creditors of the Executive, and any attempt to alienate,
transfer, assign or attach such benefits shall be void. Notwithstanding the
foregoing provisions of this Section 15.8, the Company may assign or delegate
its rights, duties and obligations hereunder to any person or entity which
succeeds to all or substantially all of the business of the Company through
merger, consolidation, reorganization, or other business combination or by
acquisition of all or substantially all of the assets of the Company without the
Executive’s consent.

15.9 Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to the
conflicts of law provisions thereof.

15.10 Statute of Limitations. The Executive and the Company hereby agree that
there shall be a three-year statute of limitations for the filing of any
requests for arbitration or any lawsuit relating to this Agreement or the terms
or conditions of Executive’s employment by the Company. If such a claim is filed
more than three years subsequent to the Executive’s last day of employment it
shall be precluded by this provision, regardless of whether or not the claim has
accrued at that time.

15.11 Right to Injunctive and Equitable Relief. The Executive’s obligations
under Section 13 of this Agreement are of a special and unique character, which
gives them a peculiar

 

-15-



--------------------------------------------------------------------------------

value. The Company cannot be reasonably or adequately compensated for damages in
an action at law in the event the Executive breaches such obligations.
Therefore, the Executive expressly agrees that the Company shall be entitled to
injunctive and other equitable relief without bond or other security in the
event of such breach in addition to any other rights or remedies which the
Company may possess or be entitled to pursue. Furthermore, the obligations of
the Executive and the rights and remedies of the Company under Section 13 and
this Section 15.11 are cumulative and in addition to, and not in lieu of, any
obligations, rights, or remedies as created by applicable law. The Executive
agrees that the terms of this Section 15.11 shall survive the term of this
Agreement and the termination of the Executive’s employment.

15.12 Severability or Partial Invalidity. The invalidity or unenforceability of
any provisions of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect.

15.13 Entire Agreement. This Agreement, along with Exhibit A attached hereto,
the Option Agreements and the Indemnification Agreement, constitute the entire
agreement of the Parties and supersedes all prior written or oral and all
contemporaneous oral agreements, understandings, and negotiations between the
Parties with respect to the subject matter hereof and thereof. This Agreement
may not be changed orally and may only be modified in writing signed by both
Parties. This Agreement, along with Exhibit A attached hereto, the Option
Agreements and the Indemnification Agreement, are intended by the Parties as the
final expression of their agreement with respect to such terms as are included
herein and therein and may not be contradicted by evidence of any prior or
contemporaneous agreement. The Parties further intend that this Agreement, along
with Exhibit A attached hereto, the Option Agreements and the Indemnification
Agreement, constitute the complete and exclusive statement of their terms and
that no extrinsic evidence may be introduced in any judicial proceeding
involving such agreements.

15.14 Code Section 409A. This Agreement is intended to comply with the
provisions of Section 409A of the Code. The Parties intend that the benefits and
payments provided under this Agreement shall be exempt from, or comply with, the
requirements of Section 409A of the Code. Notwithstanding the foregoing, the
Company shall in no event be obligated to indemnify the Executive for any taxes
or interest that may be assessed by the IRS pursuant to Section 409A of the
Code.

15.15 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
of which together shall constitute one and the same instrument.

 

-16-



--------------------------------------------------------------------------------

* * * * * *

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Employee has hereunto set his hand as of the day
and year first above written.

 

  MAGELLAN PETROLEUM CORPORATION   By:  

/s/ William H. Hastings

    Name: William H. Hastings     Title: President and CEO EXECUTIVE    

/s/ Antoine J. Lafargue

    Antoine J. Lafargue    

 

-17-



--------------------------------------------------------------------------------

EXHIBIT A

TERMINATION, VOLUNTARY RELEASE AND WAIVER OF RIGHTS AGREEMENT

I, Antoine J. Lafargue, freely enter into this Termination, Voluntary Release
and Waiver of Rights Agreement (the “Agreement”), unqualifiedly accept and agree
to the relinquishment of my title, responsibilities and obligations as an
employee of Magellan Petroleum Corporation (“the Company”), and concurrently and
unconditionally agree to sever my relationship as an employee of the Company, in
consideration for the voluntary payment to me by the Company of the severance
benefits described in the Employment Agreement dated as of August 2, 2010 by and
between me and the Company (the “Employment Agreement”).

1. In exchange for this consideration, which I understand that the Company is
not otherwise obligated to provide to me, I voluntarily agree to waive and
forego any and all claims, rights, interests, covenants, contracts, warranties,
promises, undertakings, actions, suits, causes of action, obligations, debts,
attorneys’ fees or other expenses, accounts, judgments, fines, fees, losses and
liabilities, of any kind, nature or description, in law (including all contract
and tort claims), equity or otherwise (collectively, “Claims”) that I may have
against the Company as an employee of the Company beyond the rights set forth in
the Employment Agreement and to release the Company and their respective
affiliates, subsidiaries, officers, directors, employees, representatives,
agents, successors and assigns (hereinafter collectively referred to as
“Releasees”) from any obligations any of them may owe to me in my capacity as an
employee of the Company except as set forth in my Employment Agreement (and
specifically not as a shareholder or director), accepting the aforestated
consideration as full settlement of any monies or obligations owed to me by
Releasees that may have arisen at any time prior to the date of my execution of
this Agreement, except as specifically provided below in the following paragraph
number 2.

2. I do not waive, nor has the Company asked me to waive, any rights arising
exclusively under the Fair Labor Standards Act, except as such waiver may
henceforth be made in a manner provided by law. I do not waive, nor has the
Company asked me to waive, any vested benefits that I may have or that I may
have derived from the course of my employment with the Company. I understand
that such vested benefits will be subject to and administered in accordance with
the established and usual terms governing same. I do not waive any rights which
may in the future, after the execution of this Agreement, arise exclusively from
a substantial breach by the Company of a material obligation of the Company
expressly undertaken in consideration of my entering into this Agreement.

3. Except as set forth in paragraphs 2 and 9 hereof, I do fully, irrevocably and
forever waive, relinquish and agree to forego any and all Claims whatsoever,
whether known or unknown, in contract, tort or otherwise, that I may have or may
hereafter have against the Releasees or any of them arising out of or by reason
of any cause, matter or thing whatsoever arising out of my employment by the
Company (other than as set forth in my Employment Agreement) from the beginning
of the world to the date hereof, including without limitation any and all
matters

 

A-1



--------------------------------------------------------------------------------

relating to my employment with the Company and the cessation thereof and all
matters arising under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000 et seq., the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et
seq., the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq., the
Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq., the
Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq., all
as amended, or under any other laws, ordinances, executive orders, regulations
or administrative or judicial case law arising under the statutory or common
laws of the United States, the State of Texas or any other applicable county or
municipal ordinance.

4. As a material inducement to the Company to enter into this Agreement, I, the
undersigned, recognize that I may have been privy to certain confidential,
proprietary and trade secret information of the Company which, if known to third
parties, could be used in a manner that would reduce the value of the Company
for its shareholders. In order to reduce the risk of that happening, I, the
undersigned, agree that for a period of two (2) years after termination of
employment, I, the undersigned, will not, directly or indirectly, assist, or be
part of or have any involvement in, any effort to acquire control of the Company
through the acquisition of its stock or substantially all of its assets, without
the prior consent of the Board of Directors of the Company. This provision shall
not prevent the undersigned from owning up to not more than one percent (1%) of
the outstanding publicly traded stock of any company; exercising any Company
stock options in accordance with the terms and conditions of the Company’s 1998
Stock Incentive Plan, or retaining any shares of Company stock owned by me on
the date hereof.

5. Acknowledgements.

(a) I further acknowledge pursuant to the Older Worker’s Benefit Protection Act
(29 U.S.C. § 626(f)), I expressly agree that the following statements are true:

(b) The payment of the severance benefits described in the Employment Agreement
are in addition to the standard employee benefits and anything else of value
which the Company owes me in connection with my employment with the Company or
the separation of employment.

(c) I have twenty-one days from date of receipt to consider and sign this
agreement. If I choose to sign this Agreement before the end of the twenty-one
day period, that decision is completely voluntary and has not been forced on me
by the Company.

(d) I will have seven (7) days after signing the Agreement in which to revoke
it, and the Agreement will not become effective or enforceable until the end of
those seven (7) days.

(e) I am now being advised in writing to consult an attorney before signing this
Agreement.

(f) I acknowledge that I have been given sufficient time to freely consult with
an attorney or counselor of my own choosing and that I knowingly and voluntarily
execute this Agreement, after bargaining over the terms hereof, with knowledge
of the consequences made clear, and with the genuine intent to release claims
without threats, duress, or coercion on the part of the Company. I do so
understanding and acknowledging the significance of such waiver.

 

A-2



--------------------------------------------------------------------------------

6. Further, in view of the above-referenced consideration voluntarily provided
to me by the Company, after due deliberation, I agree to waive any right to
further litigation or claim against any or all of the Releasees except as
specifically provided in paragraphs 2 and 9 hereof. I hereby agree to indemnify
and hold harmless the Releasees and their respective agents or representatives
from and against any and all losses, costs, damages or expenses, including,
without limitation, attorneys fees incurred by said parties, or any of them,
arising out of any breach of this Agreement by me or by any person acting on my
behalf, or the fact that any representation made herein by the undersigned was
false when made.

7. As a material inducement to the Company to enter into this Agreement, I, the
undersigned, understand and agree that if I should fail to comply with the
conditions hereof or to carry out my obligations under this Agreement, all
amounts previously paid under this Agreement shall be immediately forfeited to
the Company and that the right or claim to further payments and/or benefits
hereunder would likewise be forfeited.

8. As a further material inducement to the Company to enter into this Agreement,
the undersigned provides as follows:

First. I represent that I have not filed any complaints or charges against the
Company, or any of the Releasees relating to the relinquishment of my former
titles and responsibilities at the Company or the terms of my employment with
the Company and that if any agency or court assumes jurisdiction of any
complaint or charge against the Company or any of the Releasees on behalf of me
concerning my employment with the Company, I understand and agree that I have,
by my knowing and willing execution of this Agreement, waived my rights to any
form of recovery or relief against the Company, or any of the Releasees,
including but not limited to, attorney’s fees; provided, however, that this
provision shall not preclude the undersigned from pursuing appropriate legal
relief against the Company for redress of a substantial breach of a material
obligation of the Company expressly undertaken in consideration of my entering
into this Agreement.

Second. I acknowledge and understand that the consideration for this release
shall not be in any way construed as an admission by the Company or any of the
Releasees of any improper acts or any improper employment decisions, and that
the Company, specifically disclaims any liability on the part of itself, the
Releasees, and their respective agents, employees, representatives, successors
or assigns in this regard.

Third. I acknowledge and agree that this Agreement shall be binding upon me,
upon the Company, and upon our respective administrators, representatives,
executives, successors, heirs and assigns and shall inure to the benefit of said
parties and each of them.

Fourth. I represent, understand and agree that this Agreement sets forth the
entire agreement between the parties hereto, and fully supersedes any and all
prior agreements or understandings between the parties pertaining to the subject
matter hereof, except for the provisions of Section 15 of the Employment
Agreement, the terms of which retain their full force and effect, and which are
in no way limited or curtailed by this Agreement.

Fifth. Modification. This Agreement may not be altered or changed except by an
agreement in writing that has been properly executed by the party against whom
any waiver, change, modification or discharge is sought.

 

A-3



--------------------------------------------------------------------------------

Sixth. Severability. All provisions and terms of this Agreement are severable.
The invalidity or unenforceability of any particular provision(s) or term(s) of
this Agreement shall not affect the validity or enforceability of the other
provisions and such other provisions shall be enforceable in law or equity in
all respects as if such particular invalid or unenforceable provision(s) or
term(s) were omitted. Notwithstanding the foregoing, the language of all parts
of this Agreement shall, in all cases, be construed as a whole, according to its
fair meaning, and not strictly for or against any of the parties.

Seventh. No Disparagement. I agree and promise that I will not make any public
statements which are disparaging or damaging to the reputation or business of
the Company, its subsidiaries, directors, officers or affiliates, and I will not
make any oral or written statements or reveal any information to any person,
company, or agency which would interfere in any way with the business relations
between the Company or any of its subsidiaries or affiliates and any of their
customers, suppliers or vendors whether present or in the future; provided
however, that statements made in the course of sworn testimony in agency,
administrative, judicial or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings) or otherwise as required by law
shall not be subject to this section Seventh.

Eighth. Confidentiality. The Company and the undersigned agree to refrain from
disclosing to third parties and to keep strictly confidential all details of
this Agreement and any and all information relating to its negotiation, except
as necessary to each party’s accountants or attorneys.

9. Notwithstanding anything herein to the contrary, this release shall not
affect, release or terminate in any way the undersigned’s rights (i) to receive
payments under the Employment Agreement (ii) under the Indemnification Agreement
entered by the Company and the undersigned with respect to certain liabilities
that the undersigned may incur as an officer of the Company or (iii) under any
option agreements and grants from the Company to the undersigned, or any
agreement between the undersigned and the Company relating to the undersigned’s
rights as an owner of stock or options in the Company.

 

A-4



--------------------------------------------------------------------------------

AFFIRMATION OF RELEASOR

I, Antoine J. Lafargue, warrant that I am competent to execute this Termination,
Voluntary Release and Waiver of Rights Agreement and that I accept full
responsibility thereof.

I, Antoine J. Lafargue, warrant that I have had the opportunity to consult with
an attorney of my choosing with respect to this matter and the consequences of
my executing this Termination, Voluntary Release and Waiver of Rights Agreement.

I, Antoine J. Lafargue, have read this Termination, Voluntary Release and Waiver
of Rights Agreement carefully and I fully understand its terms. I execute this
document voluntarily with full and complete knowledge of its significance.

Executed this              day of             , 20    at
                                        .

STATE OF                                         )

                                                              :             ss.
                                                                         
        , 20    

COUNTY OF                                      )

Subscribed and sworn to before me, a Notary Public in and for said County and
State, this              day of                     , 20     under the pains and
penalties of perjury.

 

                                                                        
            , Notary Public  

My Commission Expires:

County of Residence:

 

AGREED: MAGELLAN PETROLEUM CORPORATION By:  

 

  Name:   Title:

 

A-5